 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT, in any like or related manner, interfere with, restrain, orcoerce employees in the exercise of rights guaranteed in Section 7 of the Act.JEM MFG., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor,MeachamBuilding,110West Fifth Street, Fort Worth, Texas, TelephoneNo. 335-2145.Pueblo Supermarkets,Inc.,and Pueblo Supermarkets of St.Thomas, Inc.andVirgin Islands Labor Union, SIU,AFL-CIO.Case No. 24-CA-.05?. January 6,1966DECISION AND ORDEROn October 7, 1965, Trial Examiner Herbert Silberman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial.Examiner's Decision.Thereafter, the Respondents filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National Labor,Relations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief in support thereof, andthe entire record in this case, and hereby adopts the findings, conclu-sions,' and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1We agree with the Trial Examiner that Respondents'rule pertaining to solicitationand distribution Is unlawfulHowever, we need not adopt his views or opinions of thecase as set forth in footnote 5 of his Decision.In the absence of exceptions,we adoptpro formathe Trial Examiner's finding that anyconduct on the part of Respondents'employee Gibert alleged to have been unlawful maynot be attributed to Respondents and therefore is not a violation of Section 8(a)(1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed respectively on February 2 andMarch 25, 1965, a complaint, dated March 26, 1965, was duly issued alleging that156 NLRB No. 65. PUEBLO SUPERMARKETS, INC., ETC.655the Respondents have engaged in unfair labor practices proscribed by Section 8 (a) (1)of the Act.Respondents in their answer, as amended at the hearing, generally denythat they had committed the alleged unfair labor practices.A hearing in this pro-ceeding was held before Trial Examiner Herbert Silberman in St. Thomas, VirginIslands, on May 3, 4, and 5, 1965. Thereafter, the General Counsel and the Respond-ents filed briefs with me.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSRespondents are Puerto Rico corporations.Pueblo Supermarkets, Inc., operatesa chain of supermarkets in Puerto Rico where it sells food and household goods atretail.Pueblo Supermarkets of St. Thomas, Inc., which operates a supermarket inSt.Thomas, Virgin Islands, is a wholly owned subsidiary of Pueblo Supermarkets,Inc., and is operated as an integral segment of the overall operations of PuebloSupermarkets, Inc., and under the latter's control.Pueblo Supermarkets, Inc.,establishes the personnel and labor relations policies of its subsidiary.During thepast year, the gross income of each said corporation was in excess of $500,000 andtheir respective purchases from points outside the Islands were in excess of $50,000.Respondents admit, and I find, that they are engaged in commerce within the meaningof Section 2(6) and (7) of the Act and are joint employers of the employees whowork at the St. Thomas, Virgin Islands, store.IT.THE LABOR ORGANIZATION INVOLVEDVirgin Islands Labor Union, SIU, AFL-CIO (herein referred to as the Union)is a labor organizationwithin themeaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe facility involved in this proceeding is a supermarket operated by.Respondentsin St. Thomas, Virgin Islands.About the middle of December 1964 the Unionbegan a campaign to organize the store's employees which, according to organizerAlma De LaCoudray, was finished about,January 20, -1965.The Union filed arepresentation petition with. the , Board on January 21,- 1965, but made no, otherrequest for recognition.-.In early January 1965 Respondents promulgated a personnel. program for theirSt.Thomas store and copies thereof, dated January 8, 1965, were distributed to theemployees.'Between the date of its promulgation and February 1, 1965, EwenDuff Walter, manager of the St. Thomas store, explained the -personnel program ata series of orientation meetings with the employees of each of the store's five depart-ments; namely, grocery, meat, produce, dairy, and front end (cashiers and baggers).General Counsel contends that a no-solicitation and no-distribution rule included inthe personnel program unlawfully infringes upon employees' statutory rights andthat during the orientation meetings Walter unlawfully interrogated employees con-cerning their membership in and attitude towards the Union. In addition, it isalleged that Respondents further violated Section 8(a)(1) by reason of conduct onthe part of head cashier Carlos Gilbert Isart.A. The no-solicitation and no-distribution ruleGeneral Counsel points to the following provisions of the personnel program asconstituting an unlawful no-solicitation and no-distribution rule:Offenses:The following offenses are representative of those requiring discharge,if serious enough, or may warrant a warning:Unauthorized literature, distributingSoliciting, distributing leaflets or other material, or performing any other non-work activity on Company property.'According to Frank N. Roig, Respondents' director of industrial relations, the per-sonnel program promulgated in January 1965 was a revision of a program in effect sincethe St. Thomas store was opened in 1963 and In its preparation Respondents drew upontheir experiences in the administration of the personnel policies in their Puerto Rico stores. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules "which prohibit union solicitation or distribution of union literature oncompany property by employees during their nonworking time are presumptively anunreasonable impediment to self-organization, and are therefore presumptively invalidboth as to their promulgation and enforcement."Walton Manufacturing Company,126 NLRB 697, enfd. 289 F. 2d 177 (C.A. 5).2 Such presumptive invalidity ariseswhere, as in this case, the offending rule does not specifically use the word "union,""labor organization," or any similar term but is broadly phrased to prohibit allunauthorized solicitation or unauthorized distribution of literature because normallyincluded within the reach of such rule is solicitation of union membership and dis-tribution of union materials.Walton Manufacturing Company, supra,698-699.Respondents contend "that the prohibition against solicitation and distribution ofliterature upon company property was not directed against union activity and therehad never been any prohibition of union activities on company property....Therecord in this case clearly shows that employees and even outside union organizersengaged in solicitation on company property without warning or reprisal." Suchcircumstance does not change the stainable offensive nature of Respondents' rule.The promulgation of an unlawfully phrased rule has an inhibitory effect uponemployees' exercise of their statutory rights, regardless of the innocence of purposefor the rule or the undisclosed limitations placed upon its use and application .3Furthermore, while as of a particular date the offending rule may not have beeninvoked against any employees who had engaged inunionsolicitation or distributionof union literature, as long as the rule is in existence it is susceptible to such applica-tion and therefore tends to coerce, restrain, and interfere with employees' right toengage in self-organizational activities .4 If the rule complained of was not intendedby Respondents unlawfully to restrict or to inhibit union activities it should havebeen phrased in such manner that employees could not misinterpret the Respondents'intentions.As stated by the court inN.L.R.B. v. Harold Miller, et al., d/b/a MillerCharles & Co.,341 F. 2d 870, 871 (C.A. 2), "[The] risk of ambiguity ... must beheld against promulgator of the rule rather than against the employees who weresupposed to abide by it."Accordingly, I find that the rule in questionviolatesSection 8 (a)( 1) of the Act .5'As Respondents' -rule against distribution applies anywhere on "Company property,"the limitation upon the scope of theWaltonease formulated inStoddard-Quirk Manu-facturing Co.,138 NLRB 615, is not applicable here.8 SeeStoddard-Quirk Manufacturing Co.,138 NLRB 615, 621.4 "No proof of coercive intent or effect is necessary under Section 8(a) (1) of theAct, the test being 'whether the employer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of employee rights under the Act.' . .Melville Confections, Inc. v. N.L.R.B.,327 F. 2d 689, 692 (C.A. 7)Accord:NLRB. v.Burnup and Sims, Inc.,379 U.S. 21.5 Respondents citeN L.R B. v. Shawnee Industries, Subsidiary of Thiokol ChemicalCorp.,333 F. 2d 221 (C.A 10) ;Ferguson-Lander BoxCo, 151 NLRB 1615, andGeneralDynamics, Fort Worth, a Division of General Dynamics Corp.,145 NLRB 752, as callingfor a contrary result. I agree with Respondents that if theShawneecasewere con-trolling then, upon the record in this case, the allegation that the rule in question violatesSection 8(a) (1) of the Act should be dismissed.However, the court in theShawneecase reversed a decision of the Board and there has been no clear indication by the Boardthat it will follow the decision of the court in theShawneecase.To the contrary,MillerCharles and Company,148 NLRB 1579, issued in October 1964, subsequent to the court'sdecision in theShawneecase. reaches a result inconsistent with the opinion of the court intheShawneecase.TheMillercase has been enforced and affirmed by the Court of Appealsfor the Second CircuitIt is my opinion that there is a conflict between the views of theCourts of Appeals for the Tenth and the Second Circuits and that the Board is adheringto the views reflected by its decision in theShawneecase and has not adopted the con-trary views expressed by the court which refused to enforce that decision. In theFerguson-Landercase the Board refused to find unlawful a rule which, as written, wasnot significantly different than the rule in question in this proceeding.However, theBoard did not indicate it intended to modify in any manner its earlier decisions in theWalton, Shawnee,andCharles Millercases.On the record in theFerguson-Landercasethe Board found that the presumptive invalidity of the rule in question had been over-come.The Board found as a fact in the case that the employees did not understand thealleged offending rule to apply to union solicitation or other union mattersIn the in-stant proceeding I am unable to make such finding.Respondents made no announcementnor did they otherwise communicate to their employees that the rule in question did notapply to union solicitation or other union matters.The circumstance that Store Alan- PUEBLO SUPERMARKETS, INC., ETC.657B. The status of Carlos Gibert IsartCarlos Gibert Isart, who customarily works as a head cashierinRespondents'Puerto Rico stores, since August 1964 has been working as head cashier in theSt.Thomas store.His current assignment is temporary until Respondents train aSt.Thomas resident to assume the position.Gibert'swages and conditions ofemployment are governed by the collective-bargaining agreement covering Respond-ents' employees in Puerto Rico (except that while working in St. Thomas Gibert ispaid 30 percent more than his regular wages of $1.43 per hour).Respondents con-tend that Gibert is not a supervisor.He has no authority to hire, discharge, transfer,or discipline employees nor has it been proved that he has effective authority torecommend any such personnel action.However, General Counsel contends thatGibert has authority responsibly to direct cashiers and baggers in their work. Insupport of this contention General Counsel relies upon the following:Gibert has a key to the cash registers;He opens the register and takes the opening reading when a cashier reportsfor duty and takes the closing reading when a cashier leaves a register;He rectifies errors made by cashiers, such as when a cashier overrings theamount of a purchase;He has authority to approve acceptance of checks in amounts not exceeding$30;Where a register functions improperly he has authority to assign the cashierto another register;He has authority to assign baggers to different checkout counters;On occasion he has assigned cashiers and baggers to other duties such asassisting in unloading a truck or sweeping the floor, but for the most part whenhe has made such assignments it was upon the instructions of the manager orassistant manager;He grants and refuses permission to cashiers and baggers to take their cus-tomary 10-minute breaks.Contrary to General Counsel, I find that Gibert's authority to directemployees islimited to routine matters and does not require the exercise of independent judgment.Accordingly, I find that Gibert is not a supervisor,6 and that any conduct on hispart alleged to have been unlawful may not be attributed to Respondents.?C. The interrogation of employeesGeneral Counsel contends that Manager Walter unlawfully interrogated employ-ees during the departmental orientation meetings conducted by him in January andon February 1, 1965. The testimony of Walter and that of the employees called byGeneral Counsel as to what transpired at these meetings, for the most part, ismutually corroborative.The only significant area of conflict is whether Walter byhis statements and questions at these meetings sought to identify, and partially suc-ceeded in identifying, the Union's supporters among the employees. In my opinion,none of the witnesses were conscious fabricators and the discrepancies in their testi-mony were more the results of faulty memories or poor comprehension than ofdeliberate prevarication.Manager Walter was the most articulate witness at thehearing and gave the most comprehensive description of what occurred at the meet-ings he conducted.The summary set forth below is based principally upon Walter'sagerWalter observed employees talking with a union organizer on the Companys' paik-ing lot is not, in my opinion, an adequate demonstration to the employees of the other-wise uncommunicated limitation on the applicability of the no-solicitation and no-distribution rule.In theGeneral Dynamicscase the Board found that the promulga-tion of a broad no-solicitation rule was a technical violation of Section 8(a) (1) of theAct but dismissed the complaint because the employer therein had engaged in no otherunfair labor practices and at the time of the hearing had rescinded the offending ruleIn this case, the rule complained of by General Counsel was still in force at the time ofthe hearing.aSullivan Surplus Sales, Inc.,152 NLRB 132 (as to Brady) ;Tursair Fueling, Inc,and Marvin Louis Howe, Jr.,151 NLRB 270;United Stores of America,138 NLRB 383,footnote 7.7I find no factual basis for, or merit to, General Counsel's further argument that Re-spondents "held out Gibert as a person aligned with management and its interests" sothat, even if he is not a supervisor,his coercive antiunion statements may be attributedto Respondents 658DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony.However, I have not credited Walter's entire testimony and I havefound, despiteWalter's denials, that his conduct at the meetings prompted someemployees to disclose their union sympathies to him.The purpose of the orientation meetings was to explain to the employees therevised personnel program which Respondents had promulgated in January 1965.Walter was aware of the Union's organizational drive and toward the close of eachmeeting the subject was raised by Walter or by one of the employees.Walter'sgeneral comments concerning the Union were similar at all the meetings.Afteradvising the employees that he knew that a union organizer had been solicitingmembers among the store's employees he informed them that he preferred to dealwith them personally rather than to deal with a union representative.More specifi-cally, according toWalter, he "said to the employees that it's nicer to deal withpeople you know than have an outsider who doesn't know anything about the condi-tions under which we are operating come in and act as a mother-in-law."Heexpressed his opinion that certain companies which pay no more than the minimumwages established by law and have no respect for their employees as individuals needa union, but other companies which are conscious of the fact that employees arehuman beings and should be treated and respected as individuals and which make agreat effort to create a happy and contented atmosphere by giving its employeesdecent wages and conditions of work do not need a union and Pueblo is such acompany.He suggested that they speak with their friends who workin unionestablishments in order to make a comparison between conditions at such establish-ments and those which prevail at Pueblo.He informed the employees that he under-stood the Union's dues were $2 per month. (At the meeting with the front endemployees he also pointed out that this amounts to $24 per year or about 1 week'swages for part-time employees.) In this connection he asked the rhetorical ques-tion, "Did the Union people tell you what they are going to do for you?"Heassured the employees that they had a legal and moral right to join a union if theywished and that there would be nochange inthe employees' relationship with him-self and with the Company if they didjoin a union.8Walter further testified that he wished to know how many employees supportedtheUnion and at the meetings made efforts to ascertain the facts in this regard.General Counsel contends that Walter went further and sought to identifythe unionadherents among the store's employees and his efforts in thisdirectionin the contextof his expressed opposition to the representation of the employees by the Unionconstituted coercive interrogation.At three of the meetings, those with the employees in the grocery, produce, andmeat departments,Walter told the employees that he could understand why theywould be hesitant to reveal to him directlytheir sentimentsconcerning the Unionand therefore he was going to leave the room and requested the employees whofavored the Union to markan X on a sheetof paper which would be left behindfor such purpose.According to Walter, this was the total extent ofhis inquiries intothe union sympathies of the employees.Walter's testimony fairly states the transac-tions at the meetings with the employees in the produce and meat departments .9However, there is a conflictconcerningwhat happened at the meeting with thegrocery department employees.Employees Ephraim Martin and GasperSerranotestified that at that meeting Walter asked the group as a whole who had signed withtheUnion (according to Martin), or who had gone with the Union (according toSerrano), and then asked them the same question individually.Walter denied thathe made any such direct inquiries but testified that Martin volunteered the informa-tion that he favored the Union.Uponconsideringthe conflicting testimony ofMartin, Serrano, and Walter as to what happened at themeeting,I find that thediscussion at the meeting was such that Martin and Serrano understood that Walter8Almost every witness called by General Counsel acknowledged that Walter in his talksgave them assurances that they had a right to join a union and that such action on theirpart would not change the relationships between the Company and the employees.9I credit Walter's version of what happened at his meeting with the meat departmentemployees.According to Walter, when he told the employees in that department that hewanted to know how many were interested in joining the Union and that he was goingto leave a sheet of paper for them to mark, Michael Berry interrupted and said that theemployees are undecided and wish to talk about the matter among themselves.Becauseof this Walter did not proceed with the tally. PUEBLO SUPERMARKETS, INC., ETC.659wanted to know not only the extent of the union support among the employees butalso which employees favored the Union and, unlike the other and perhaps moretimid employees who attended the meeting, they informed Walter that they supportedthe Union.At the last meeting, held on February 1, 1965, with the front end department,Walter did not attempt to obtain any written poll but the discussion of the unionmatter appears to have been more extensive than at the preceding meetings.Con-siderable testimony, some of which is in conflict, was adduced as to what happenedat this meeting. I find that at this meeting Walter indicated to the employees thathe wanted to know how many of them were interested in the Union. As to this factthere is no dispute. I further find, despite Walter's denial, that the employees atthemeeting understood that Walter also was interested in knowing who supportedtheUnion, although he did not ask that question directly of any employees, andtwo employees, Alexis Weatherhead and Louis Lima, volunteered the informationthat they favored the Union.In arguingthatRespondents have engaged in unlawful interrogation because ofWalter's conduct at the orientation meetings, General Counsel relies principally uponCannon Electric Company,151 NLRB 1465,issued inApril 1965.In this decisionthe Board sets forth tentative guidelines to follow in evaluating allegations of unlaw-ful interrogation which are similar to the five factors formulated by the Court ofAppeals for the Second Circuit in theBournecase.'0In applying these factors theBoard has indicated that they are to be broadly interpreted.Thus, with respect tothe factor of "the background, particularly as it relates to the employer's hostility,if any," the Board construed opposition towards the organization of the employeesto be "hostility" despite the absence of evidence demonstrating an attitude of enmity,animosity, or bitterness by the employer towards the labor organizationin question.As so construed, "hostility" was proved in this proceeding.With respect to thefactor, "the nature of the information sought, especially where it appears designed topermit ascertainment of the identity of employees and their support of the union,"the Board interpreted this factor to encompass a situation where "the employees couldfear" that their identification was possible even though the questioning was con-ducted in a manner generally designed to give anonymity to the employees' answers.Here the questioning was conducted in a manner which prompted some employeesto reveal their union interest.As to the factor, "the identity of the questioner," theBoard indicated that a "top company official in charge of personnel" who engages inquestioning of employees would have a greater tendency to exercise a restrainingimpact than lesser officials.As the top company officials at the store, Walter's con-duct would have as great a restraining impact as that of the personnel director in theCannoncase.With respect to the factor, "the place and method of interrogation,"the Board opines that calling employees away from their work stations during work-ing hours to a conference room may create an "atmosphere . . . redolent withcompulsion." In the instant proceeding the orientation meetings were held in moreneutral surroundings; namely, in either the lunchroom or the warehouse.However,as in theCannoncase, the employees did not attend a voluntary assembly but werecalled to the meetings by the store manager and the meetings were held away fromtheir normal work stations during working hours.The fact that the meetings wereheld in more familiar surroundings does not materially distinguish the situation inthis proceeding from theCannoncase.Finally, with respect to the last factor, "thetruthfulness of the reply," the Board considered significant the reaction of 10 employ-ees in a unit of approximately 600. In the present case the testimony shows that asubstantially greater proportion of employees indicated to Walter during the orienta-tion meetings a disinterest on their part toward the Union which conflicted with prioraction on their part.The only consideration operative in theCannoncase not herepresent is that in theCannoncase the Board noted "that Respondent took no stepsto allay employee fears created by the questionnaire by assuring employees that noreprisals would be taken because of attitudes expressed in the answers to the ques-tionnaire."I do not believe that this factor alone is sufficient to take the instantcase outside the reach of the principles delineated by the Board in theCannoncase.Accordingly, I find that by reason of Store Manager Walter's questioning employeesat the orientation meetings in January and on February 1, 1965, concerning the"OBonnie Bourne, d/b/a Bourne Co.v.N.L.R.B.,332 P 2d 47, 48 (C.A. 2).217-919-66-vol. 15 6-4 3 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber who favored the Union and promptingemployees to identify themselvesas union adherents,Respondents have engaged in unlawful interrogation in violationof Section8(a) (1) of the Act.1'N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with its operations,described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,I shallrecommend that they cease and desist therefrom and that they take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following-CONCLUSIONS OF LAW1.By promulgating and maintaining in effect rules prohibiting employees duringnonworking time from engaging in union solicitation or distributing union literatureanywhere on Respondents'premises and by coercively interrogating employees con-cerning their union sympathies or attitudes Respondents have interfered with,restrained,and coerced employees in the exercise of the rights guaranteed in Section 7of the Act and thereby have engaged in, and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.3.Respondents have not engaged in any unfair labor practices by reason ofconduct alleged in the complaint to have been in violation of the Act except insofaras such conduct has been found heremabove to have violated Section 8(a)(1) ofthe Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case,and pursuant to Section 10(c) of the National Labor Relations Act,as amended,I hereby recommend that Pueblo Supermarkets,Inc. and Pueblo Super-markets of St Thomas,Inc., their officers, agents,successors,and assigns,shall-1.Cease and desist from:(a) Promulgating or maintaining in effect rules prohibiting employees during non-working time from engaging union solicitation or from distributing union literaturein nonselling areas of Respondents'premises.(b)Questioning employees concerning their union sympathies or attitudes.(c) In any like or related manner interfering with, restraining,or coercing theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Post at their store in St Thomas,Virgin Islands, copies of the attached noticemarked "Appendix."12Copies of such notice,to be furnished by the RegionalDirector for Region 24, shall, after being duly signed by an authorized representativeof the Respondents,be posted by Respondents immediately upon receipt thereof, andbe maintained by them for a period of 60 consecutive days thereafter in conspicuousplaces,including all places where notices to their employees are customarily posted.n Respondents citeN L R B v The Lorben Corp.,345 F.2d 346(C A 2) in supportof their contention that Waiter's conduct was not unlawfully coerciveHowever, in theLorbencase the court reversed a contrary decision on the part of the Board and theBoard has not indicated that it intends to adopt the reasoning of the courtAccordingly,Ido not find that that case is controlling here.SeeJohn F Cuneo Company, 152NLRB 929"In the event that this Recommended Order is adopted by the'Board, the words "aDecision and Order"shall be substituted for the words"aRecommended Order of aTrial Examiner"In the noticeIn the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order." YOUNG MOTOR TRUCK SERVICE, INC.661Reasonable steps shall be taken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondents have taken to comply herewith.13"In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days of thisOrder,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT promulgate or maintain in effect any rule prohibiting employ-ees during nonworking time from engaging in union solicitation or from dis-tributing union literature in nonselling areas of our premises .WE WILL NOT question our employees concerning their union sympathiesor attitudes.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed in Section 7 of the Act.PUEBLO SUPERMARKETS, INC. AND PUEBLOSUPERMARKETS OF ST. THOMAS, INC.,Employer.Dated------------------- By------=---------------------------------=--(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, P.O.Box 11007, Fernandez Juncos Station, Santurce, Puerto Rico, Telephone No. 724-7171.Young Motor Truck Service, Inc.andLocal 653, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.DECISION AND ORDEROn July 14, 1964, Trial Examiner James V. Constantine issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He furtherfound that the Respondent had not engaged in other unfa.ir'laborpractices alleged in the complaint.Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision and a supportingbrief.The Respondent did not except to the Trial Examiner'sDecision.,'The Respondentrequested,and was granted,an extension of time to file exceptionsand abrief, but did not do so.156 NLRB No. 56.